DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1, line 4 sets forth “forming”, “welding”, “deburring, it is not clear if the “both sides of the clad steel plate are bent” in line 5 or “the forming step” in line 6 is the “forming” step of line 4 and the welding and deburring steps are not positively claimed so it is not clear if they are required steps.
Claim 1 recites the limitations "the base layer side" in line 5, “the opening faces” in line 6 and “the resultant pipe blank” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
  Regarding claim 3, it is not clear what “bent as above” in claim 3, line 2 is referring to.  
Claim 3 recites the limitations "the portion" in line 2 and “the thickness” in line 2.  There is insufficient antecedent basis for these limitations in the claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong (2019/0061044).  Jeong discloses a clad metal pipe (Fig. 3) manufactured with a clad metal plate (10,20; Fig. 3, step 3) having a metal base layer (20) and a metal clad layer (10) which are roll bonded ([0040],[0041],[0062]).  Jeong discloses that the clad layer (10) bends and extends about the base layer (20; Fig. 3, steps 2 and 3).  Jeong discloses a roll bending forming method of bending the clad layer tube edges against one another [0042] and welding the clad layer edges [0044] along an entire area (Fig. 3, step 5) between the tube edges of the clad layer (10).  Regarding claims 2 and 3, Jeong discloses that the clad layer edges, Fig. 3, step 4 are bent about 90° with a thickness of the bent portions being greater (between 1 and 2 times) a thickness of the base layer (20).  Regarding claim 4, the clad layer (10) is on an outside of the clad pipe (Fig. 3).  Regarding claim 5, the base layer (10) is on an inside of the clad pipe (Fig. 4).  Regarding claims 6 and 7, Jeong discloses carbon steel [0036] and alloy steel (steel is an alloy), other steels [0035] and steels ([0036], stainless) for the clad steel plate.


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (1,712,090) in view of Diepers et al. (3,775,840).  Murphy discloses a clad metal pipe (page 1, col. 1, lines 1-5) manufactured with a clad metal plate (Fig. 5) having a metal base layer (7) and a metal clad layer (9) which is bonded (page 1, col. 1, lines 30-34) to the metal base layer.  Murphy discloses that the clad layer (9) is bent and extends toward the base layer with clad layer edge portions (9a) (page 1, col. 2, lines 81-83) covering edges (8) of the base layer (7; Fig. 6).  Murphy discloses a roll bending forming method of bending the clad layer tube edges (9a), which are bent by positioning the clad tube edges (Fig. 8) prior to welding (page 1, col. 2, lines 105-106) so that a space between edges (page 2, col. 2, lines 100-104) of the clad layer (9) oppose one another.  Murphy discloses deburring (page 1, col. 2, line 110 and page 2, col. 1, lines 1 and 2).  Regarding claim 5, Murphy discloses that the clad layer (9) is on an inner side of the base layer (Fig. 7).  Regarding claim 7, Murphy discloses copper cladding (page 1, col. 1, line 5).  Murphy does not disclose that the clad metal plate base layer and clad layer is roll bonded.  Diepers teaches a clad layer (2) having bent edges (4,5; col. 2, lines 42-43) which are roll bonded to a base layer (3; col. 3, lines 6-8) and formed into a tube (Fig. 3), wherein the bent edges (4,5) are all in a form of the clad layer (2) when welded (col. 3, lines 27-28) by electron beam welding.  Regarding claim 2, a 90° bend is shown (Fig. 1).  Regarding claim 3, Diepers teaches that a height (Fig. 2) of edge portions of the clad layer (2) are at least 1 times a thickness of the clad plate (2,3) since they extend to a top side of the base layer (3; Fig. 1).  Regarding claim 4, Diepers teaches that the clad layer (2) is on an outside of the base layer (3; Fig. 3).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to roll bond the base layer and the clad layer of Murphy by reducing a thickness of the plate as taught by Diepers in order manufacture a clad plate with a desired strip thickness before tube forming.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725